 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRUCE WAYNE MORRIS,                             No. 2:18-cv-0944 CKD P
12                      Plaintiff,
13           v.                                       ORDER
14    BOGGAN, et al.,
15                      Defendants.
16

17          IT IS HEREBY ORDERD that on March 28, 2019, California Department of Corrections

18   and Rehabilitation (“CDCR”) officers John Patrick and Jay Chaverri are to transport a

19   Transcutaneous Electrical Nerve Stimulator, or TENS unit, on behalf of Bruce Wayne Morris

20   CDCR inmate number B-95129 from Mule Creek State Prison in Ione, CA to California Health

21   Care Facility in Stockton, CA.

22   Dated: March 28, 2019

23

24

25

26
27

28
                                                     1
